NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICK SIEGEL,                                    No. 18-55569

                Plaintiff-Appellant,            D.C. No. 2:17-cv-07203-CAS-SS

 v.
                                                MEMORANDUM*
JULIE A. SU, in her official capacity as the
California Labor Commissioner,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Rick Siegel appeals pro se from the district court’s judgment dismissing his

action alleging constitutional claims related to California’s Talent Agencies Act.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Reyn’s Pasta

Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 745 (9th Cir. 2006) (application of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
issue preclusion and claim preclusion); Owens v. Kaiser Found. Health Plan, Inc.,

244 F.3d 708, 713 (9th Cir. 2001) (judgment on the pleadings). We affirm.

      The district court properly dismissed Siegel’s action because the due process

claims were actually litigated and decided in Siegel’s prior federal court action

between the parties that resulted in a final adjudication on the merits, and the

dormant Commerce Clause claim could have been raised in the prior action. See

Howard v. City of Coos Bay, 871 F.3d 1032, 1040-42 (9th Cir. 2017)

(requirements for issue preclusion under federal law); Owens, 244 F.3d at 713-14

(requirements for claim preclusion under federal law).

      The motion of the Screen Actors Guild-American Federation of Television

& Radio Artists for leave to file an amicus brief in support of defendant-appellee

(Docket Entry No. 20) is granted. The Clerk shall file the brief of amicus curiae

submitted at Docket Entry No. 20.

      Siegel’s motion to file a supplemental reply brief (Docket Entry No. 30) is

granted. The Clerk shall file the supplemental reply brief submitted at Docket

Entry No. 26.

      All other pending motions and requests, including Siegel’s request for oral

argument set forth in his motion to expedite (Docket Entry No. 31), are denied.

      AFFIRMED.




                                          2                                    18-55569